                                                                Case 2:18-cv-01617-JCM-NJK Document 9 Filed 10/10/18 Page 1 of 2
                                                            


                                                          %UDGOH\7$XVWLQ(VT                                     
                                                            1HYDGD%DU1R
                                                          61(//	:,/0(5//3
                                                          +RZDUG+XJKHV3DUNZD\6XLWH
                                                            /DV9HJDV1HYDGD
                                                          7HOHSKRQH
                                                            )DFVLPLOH
                                                          EDXVWLQ#VZODZFRP
                                                          Attorneys for Defendant
                                                            Equifax Information Services LLC
                                                       
                                                                                         81,7('67$7(6',675,&7&2857
                                                       
                                                                                                ',675,&72)1(9$'$
                                                       
                                                            0$5<%0$5+2/'                                    &DVH1RFY-&01-.
                                                                                                              
                                                                                                                 67,38/$7,212)(;7(16,212)
                                                                         3ODLQWLII                         7,0()25'()(1'$17(48,)$;
                                                                                             
                                                       YV                                                   ,1)250$7,216(59,&(6//&72
             3883 Howard Hughes Parkway, Suite 1100




                                                                                                                 ),/($16:(5
                                                       (48,)$;,1)250$7,216(59,&(6//& 
Snell & Wilmer




                                                                                                                   
                    Las Vegas, Nevada 89169




                                                                                                                 6(&21'5(48(67
                                                          3++0257*$*(&25325$7,2186$$ 
                         LAW OFFICES

                          702.784.5200




                                                                                                                
                                                          )('(5$/6$9,1*6%$1.:(,167(,1	 
                               L.L.P.




                                                       5,/(<36                      
                                                                                           
                                                                          'HIHQGDQWV

                                                                  'HIHQGDQW(TXLID[,QIRUPDWLRQ6HUYLFHV//&³(TXLID[´KDVUHTXHVWHGDQH[WHQVLRQRI
                                                         WLPHWRDQVZHUPRYHRURWKHUZLVHUHVSRQGWRWKH&RPSODLQWLQWKLVPDWWHUWRZKLFK3ODLQWLIIKDV
                                                         QR RSSRVLWLRQ $FFRUGLQJO\ SXUVXDQW WR /5 ,$  ,7 ,6 +(5(%< 67,38/$7(' $1'
                                                         $*5(('WRE\DQGDPRQJFRXQVHOWKDW'HIHQGDQW(TXLID[,QIRUPDWLRQ6HUYLFHV//&¶VWLPHWR
                                                         DQVZHUPRYHRURWKHUZLVHUHVSRQGWRWKH&RPSODLQWLQWKLVDFWLRQLVH[WHQGHGIURP2FWREHU
                                                          WKURXJK DQG LQFOXGLQJ 2FWREHU   3ODLQWLII DQG (TXLID[ DUH DFWLYHO\ HQJDJHG LQ
                                                         VHWWOHPHQWGLVFXVVLRQV7KHDGGLWLRQDOWLPHWRUHVSRQGWRWKH&RPSODLQWZLOOIDFLOLWDWHVHWWOHPHQW
                                                         GLVFXVVLRQV
                                                         
                                                         
                                                         
                                                         
                                                                                                              
                                                                                                                                                                   

                                                            
                                                                Case 2:18-cv-01617-JCM-NJK Document 9 Filed 10/10/18 Page 2 of 2
                                                            


                                                                     7KLVVWLSXODWLRQLVILOHGLQJRRGIDLWKDQGQRWLQWHQGHGWRFDXVHGHOD\
                                                                     5HVSHFWIXOO\VXEPLWWHGWKLVWKGD\RI2FWREHU
                                                                                                                         61(//	:,/0(5//3
                                                                     
                                                                                                                     %\ VBradley Austin             
                                                                                                                       %UDGOH\7$XVWLQ
                                                                                                                         6QHOO	:LOPHU//3
                                                       
                                                                                                                         +RZDUG+XJKHV3NZ\6XLWH
                                                                                                                       /DV9HJDV19
                                                                                                                         7HO
                                                                                                                       )D[
                                                                                                                         (PDLOEDXVWLQ#VZODZFRP
                                                                                                                       
                                                                                                                      Attorneys for Defendant
                                                                                                                         Equifax Information Services, LLC
                                                      
                                                                                                                           No opposition
                                                      
             3883 Howard Hughes Parkway, Suite 1100




                                                                                                                           VDavid Krieger            
Snell & Wilmer




                                                                                                                        'DYLG+.ULHJHU(VT
                    Las Vegas, Nevada 89169




                                                                                                                           1HYDGD%DU1R
                         LAW OFFICES

                          702.784.5200




                                                      
                                                                                                                           +$,1(6	.5,(*(5//&
                               L.L.P.




                                                                                                                        6(DVWHUQ$YH6XLWH
                                                                                                                           +HQGHUVRQ19
                                                                                                                        3KRQH
                                                                                                                        )$;
                                                                                                                           (PDLOGNULHJHU#KDLQHVDQGNULHJHUFRP
                                                                                                           
                                                                                                                           Attorneys for Plaintiff
                                                      

                                                      

                                                                                                                                ,7,66225'(5('
                                                                                                                                   
                                                                                                                                
                                                                                                                                   BBBBBBBBBBBBBBBBBBBBBBBBBB
                                                                                                                                8QLWHG6WDWHV'LVWULFW&RXUW-XGJH
                                                                                                                                   United States Magistrate Judge
                                                                                                                                
                                                                                                                                             October 11, 2018
                                                                                                                                   '$7('BBBBBBBBBBBBBBBBBB
                                                         

                                                          
                                                            
                                                      

                                                      
                                                            
                                                                                                                                                                   
                                                            
